Citation Nr: 0526948	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  00-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2005, the veteran and her friend testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folders.  


REMAND

The most recent medical evidence currently associated with 
the claims folders consists of a VA compensation and pension 
examination report and VA outpatient treatment records dated 
in April 2004.  At the June 2005 videoconference hearing, the 
veteran's representative noted that the veteran had received 
more recent VA treatment for her PTSD.  While the veteran's 
representative indicated that he would submit the additional 
records, these records have not been associated with claims 
folder.  

The procurement of such pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of VA are deemed to 
be constructively of record, they must be obtained.

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following actions:

1.  The RO or the AMC should request the 
veteran to submit a copy of any pertinent 
evidence in her possession.  In addition, 
it should request her to provide the 
names and addresses of all medical care 
providers, both VA and private, who may 
possess records, not already associated 
with the claims folder, pertaining to 
treatment or evaluation of her for PTSD 
since April 2004.  

When the requested information and any 
necessary authorization are received, the 
RO or the AMC should attempt to obtain a 
copy of all indicated records.  In any 
event, the RO or the AMC should obtain a 
copy of all pertinent VA medical records 
for the period since April 2004.
 
2.  If the RO or the AMC is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and her representative 
and request them to provide the 
outstanding evidence.

3.  Thereafter, the RO or the AMC should 
review the claims folder to ensure that 
all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO or the AMC should 
undertake any other development it 
determines to be indicated.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

